NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 18-35865

                Plaintiff-Appellee,             D.C. Nos.    3:18-cv-00023-SLG
                                                             3:16-cr-00056-SLG-1
 v.

RODNEY JESSE ANDERSON,                          MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Alaska
                   Sharon L. Gleason, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      Rodney Jesse Anderson appeals pro se from the district court’s order

denying his post-judgment motion to accept the late filing of a notice of appeal of

the June 9, 2017, criminal judgment of conviction. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Anderson contends that the district court erred by failing to accept his notice

of appeal as timely filed. Anderson filed his pro se notice of appeal on August 23,

2018, over a year after his judgment of conviction was entered. He requested that

the district court treat the notice of appeal as timely filed on June 14, 2017,

contending that he had placed a previous notice of appeal in the prison mailbox on

that date. The district court denied the request on the ground that Anderson had

clearly indicated in a previous filing that he had not appealed from the judgment of

conviction. The district court did not abuse its discretion in denying the motion

because, on this record, Anderson has not demonstrated that he did “all he could do

under the circumstances” to file a timely notice of appeal. See United States v.

Houser, 804 F.2d 565, 569 (9th Cir. 1986); see also United States v. Prairie

Pharmacy, Inc., 921 F.2d 211, 212 (9th Cir. 1990) (“[W]e may reverse only if

there is no reasonable basis in the record to support the district court’s decision.”).

      Anderson’s request for appointment of counsel is denied.

      AFFIRMED.




                                           2                                      18-35865